Title: From Thomas Jefferson to DeWitt Clinton, 2 December 1803
From: Jefferson, Thomas
To: Clinton, DeWitt


               
                  Dear Sir
                     
                  Washington Dec. 2. 03.
               
               Your favor of the 26th. ult. has been recieved. mr Van Wyck’s appointment as Commr. of bankruptcy only awaits mr Sandford’s resignation. the papers in the case of Lt. Wolstencroft shall be recommended to the enquiries & attentions of the Secretary at War. I should think it indeed a serious misfortune should a change in the administration of your government be hazarded before it’s present principles be well established through all it’s parts. yet, on reflection, you will be sensible that the delicacy of my situation, considering who may be competitors, forbids my intermedling, even so far as to write the letter you suggest. I can therefore only brood in silence over my secret wishes. 
               
               I am less able to give you the proceedings of Congress than your correspondents who are of that body. more difference of opinion seems to exist, as to the manner of disposing of Louisiana, than I had imagined possible: and our leading friends are not yet sufficiently aware of the necessity of accomodation & mutual sacrifice of opinion for conducting a numerous assembly, where the opposition too is drilled to act in phalanx on every question. altho’ it is acknoleged that our new fellow citizens are as yet as incapable of self-government as children, yet some cannot bring themselves to suspend it’s principles for a single moment. the temporary or territorial government of that country therefore will encounter great difficulty. the question too whether the settlement of upper Louisiana shall be prohibited occasions a great division of our friends. some are for prohibiting it till another amendment of the constn shall permit it; others for prohibiting by authority of the legislature only; a third set for permitting immediate settlement. those of the first opinion apprehend that if the legislature may open a land office there, it will become the ruling principle of elections, & end in a Yazoo scheme: those of the 2d opinion fear they may never get an amendment of the constitution permitting the settlement. Accept my friendly salutations & assurances of great esteem & respect.
               
                  Th: Jefferson
               
            